Citation Nr: 0506981	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
April 1946.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A Notice of Disagreement was received in 
January 2001.  A Statement of the Case was issued in November 
2001.  A timely appeal was received later in November 2001.  

In October 2003, the Board remanded the appellant's appeal to 
the Appeals Management Center (AMC).  A Supplemental 
Statement of the Case was issued in November 2004, and the 
appellant's appeal has been returned to the Board for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is needed prior to appellate 
disposition of this claim.  Although the additional delay is 
regrettable, it is necessary to ensure that there is 
compliance with VA's duty to notify and assist the appellant.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

In October 2003, the Board remanded the appellant's appeal 
for the purpose of providing her notice of what evidence 
would substantiate her claims in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), P.L. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103a and 5107 (West 2002).  
After remand, the AMC notified the appellant by letter dated 
October 28, 2003 that it was processing her file.  That 
letter was returned to the AMC in December 2003.  The 
envelope indicates that the letter was returned as 
"Attempted, Not Known."  Despite the return of the October 
2003 letter, the AMC sent the required VCAA notice letter in 
March 2004 to the same address.  That letter was returned in 
April 2004 marked "Addressee Unknown."  A document in the 
file indicates that in May 2004 the AMC made an inquiry to 
the Social Security Administration (SSA) for the appellant's 
current address.  Additionally in May 2004, the appellant 
submitted a Statement in Support of Claim and VA Form 21-4142 
that provides her new address (which corresponds with the 
response from the SSA inquiry).

The Board is obligated by law to ensure compliance with its 
directives.  Where the remand orders of the Board or the 
courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Despite having notice of the appellant's new address prior to 
the issuance of the November 2004 Supplemental Statement of 
the Case, there is no indication in the claims file that the 
AMC actually remailed the VCAA notice letter to that address.  
The Board finds that the appellant's May 2004 statement is 
not sufficient to show that she received the VCAA notice 
letter because there is no reference in her statement 
indicating that it was in response to any AMC correspondence.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be advised of what 
evidence would substantiate her claim in 
accordance with the provisions of the VCAA, 
and of the division of responsibilities with 
respect to obtaining this evidence.  The 
appellant should specifically be advised that 
it is her responsibility to support her claim 
with appropriate evidence and to submit any 
evidence in her possession that she has not 
already submitted.  The notice letter should 
be sent to the appellant's address, currently 
indicated on her May 2004 Statement in Support 
of Claim and attached Form 21-4142.

2.  Then, after any actions needed to ensure 
VA's duty to notice and assist obligations are 
accomplished, the RO should readjudicate the 
claim.  If such action does not resolve the 
claim, a supplemental statement of the case 
(SSOC) should be issued to the appellant and 
her representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



